Motion Granted; Appeal Dismissed and Memorandum
Opinion filed July 7, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00453-CV
____________
 
DUDLEY D. BAKER, IV., M.D. AND MARLON D. WHITE, M.D.,
P.A. D/B/A BELLADERMAGE, Appellants
 
V.
 
SUSANA KATAKA, Appellee
 

 
On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 2010-60071
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 29, 2011.  On June 24, 2011, appellants
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Frost, Jamison, and
McCally.